El Juez Asociado Sr MacLeary
emitió la siguiente opinión del Tribunal:
Este es un caso claro de hurto de caballo. El recurrente *48fú.é convicto del hurto de un caballo, y condenado á la pena de un año de presidio, con trabajos forzados. Esta sen-tencia fué dictada por la Corte de Distrito de Humacao, en 23 de Abril de 1903. El delito se alega haber sido cometido en 5 de Abril de 1903, y en la acusación se consigna lo siguiente:
“El citado Gabriel Martínez, en la noche del cinco de Abril de 1903, sustrajo, con intención criminal de una finca sita en el barrio de Collores, que forma parte del Distrito arriba citado, un caballo, color zaino lucerito, marcado con las iniciales J. J. y A., perteneciente á Don José Joaquin Alvarez, el que fué encontrado en el de-pósito de animales del poblado de Juncos. Este hecho es contrario á la Ley promulgada y prevista para casos de esta índole, y contra la paz y dignidad del pueblo de Puerto Rico”.
El acusado fué juzgado por el Tribunal, sin jurado, y los becbos que resultaron probados en el juicio no constan en los autos por.falta de excepciones ú otro escrito, con excepción de lo que se puede inferir de la misma sentencia. El Sr. Ulpiano Valdez y Cajas, abogado de Humacao, compareció en la causa ante el Tribunal de Distrito, y preparó el recurso que fué debidamente admitido, después de la convicción. En este Tribunal el recurrente fué representado por el Sr. José O. Eamos, presentando éste el escrito de alegación á favor del procesado, é informó oralmente al Tribunal, pretendiendo que no habia nada en los hechos probados que demostrase-que el ácusado habia tomado el caballo con intención criminal, y que por la circunstancia que el caballo se encontró.eñ el depósito de animales del público, parecia que lo habia mon-tado solamente una corta distancia, y luego lo habia aban-donado en la carretera pública, y que el caballo habia sido conducido por la policia al referido depósito. El. abogado defensor pretende ademas que, por que el acusado no se apropió el caballo para su permanente uso particular, y lo abandonó antes de que se le detuviera, resulta que el delito *50de hurto no fue consumado, y hace varias citas de diferentes autores, y de los Tribunales de los Estados Unidos. También cita la Ley Española para demostrar que un caso de esta índole no sería considerado como hurto de la projDiedad, sino solamente como hurto del uso de la misma, distinción que no se hace en nuestros Tribunales Americanos. Los casos que se citan de Texas, Indiana y New Jersey, no se rela-cionan suficientemente con la cuestión que ante este Tribunal pende, pues los estatutos de dichos estados son diferentes á los de nosotros. No se hace referencia á las decisiones de los Tribunales de última instancia de los Estados de California, Montana ó Idaho, ni de ningún otro estado que haya adop-tado el Código de California, del cual derivamos nuestra ley criminal.
Bajo nuestro estatuto, hurto se define como sigue:
“Art. 426. — Hurto (larceny) es el acto de sustraer con intención criminal, bienes muebles ó semovientes, pertenecientes á otra persona.
“Art. 427. — El hurto se divide en dos grados: el primero se ■denomina hurto de mayor cuantia (grand larceny), y el segundo, hurto de menor cuantia (petit larceny).
“Art. 428.' — Hurto de mayor cuantia (grand larceny) es el que se comete en cualquiera de los casos siguientes:
1. Cuando el valor de la propiedad sustraída es de cincuenta dollars ó más.
2. Cuando la propiedad es sustraída de la persona.
3. Cuando la propiedad es un individuo de la especie caballar, vacuno ó asnal”.
La prueba muestra que el acusado sustrajo el caballo de la finca de su dueño, situada en el barrio de Collores, y es de presumir que fué montado en él hasta el pueblo de Juncos, y así el delito de hurto es completo. Si él no tuvo intención ■de apropiar el caballo para su permanente uso particular, ■debia haber presentado pruebas al efecto. No habiendo evi-dencia positiva al contrario, la intención criminal queda suficientemente probada por las circunstancias del caso. Se *52impuso al demandado una pena mny leve, y él no tiene mo-tivo para quejarse. Así es que la sentencia del Tribunal de Distrito se confirmará.

Confirmada.

Jueces concurrentes, Sres Presidente Quiñones, y Aso-ciados Hernández, Figureras y Sulzbaclier.